DETAILED ACTION
This action is in response to amendments filed 5/16/2022.  Claims 1, 3, 13 and 15 were amended.  Claims 2, 7-12, 14 and 19-24 were cancelled.  Claims 1, 3-6, 13 and 15-18 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 5/16/2022, on page 6 clarifying that the salt is incremented in both scenarios (when the salt is greater than the threshold and when the salt is not greater) are sufficient to overcome the objection to the claims 2-4 and 14-16 for ambiguity regarding whether the salt was incremented in only one scenario.  Accordingly, the objection to claims 2-4 and 14-16 are withdrawn.
Applicant’s amendments, filed 5/16/2022, to claims 3 and 15 amending the claims so that there is an “and” preposition connecting the two claim phrases is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 3 and 15 is withdrawn.
Applicant’s arguments, see pages 6-9 in Remarks, filed 5/16/2022, with respect to Claims 1, 5-6, 13, and 17-18 as being rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2008/0301435) in view of Erik Sy et al., Tracking Users across the Web via TLS Session Resumption, in Proceedings of the 34th Annual Computer Security Applications Conference, Pages 289–299 (December 2018), available at https://doi.org/10.1145/3274694.3274708 (hereafter “Sy”) (Prior Art Disclosed in Applicant’s IDS) and Claims 2 and 14 as being rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2008/0301435) in view of Erik Sy et al., Tracking Users across the Web via TLS Session Resumption, in Proceedings of the 34th Annual Computer Security Applications Conference, Pages 289–299 (December 2018), available at https://doi.org/10.1145/3274694.3274708 (hereafter “Sy”), as applied to claims 1 and 13, further in view of Marelas (US 2019/0332597), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 13 and 15-18 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 13 are allowed for reasons explained by Applicant in their remarks, filed 5/16/2022 and for reasons explained below: 
Newly amended independent claims 1 and 13 are allowed because the closest identified prior Simon (US 2008/0301435), Erik Sy et al., Tracking Users across the Web via TLS Session Resumption, in Proceedings of the 34th Annual Computer Security Applications Conference, Pages 289–299 (December 2018), available at https://doi.org/10.1145/3274694.3274708 (hereafter “Sy”) (Prior Art Disclosed in Applicant’s IDS)and Wang (US 2020/0184480) and Marelas (US 2019/0332597), alone or in combination, fails to anticipate or render obvious the claimed invention.
Simon (prior art on the record) teaches an improved authentication protocol for authenticating a client to a server.  A salted hash is generated from a user password and salt and stored on the server.  When a client transmits their userID to the server, the server uses the userID to obtain the user’s salted hash.  The server then generates a challenge/random value and encrypts it with the user’s salted hash and sends the encrypted challenge and user salt back to the client.  The client uses the salted hash to decrypt the challenge and generate a session key.  
Sy (prior art on the record) teaches a method for tracking users across the web via resumption of a TLS session.  The method comprises sending a pre-shared key from the sever to the client after an initial handshake.  In a subsequent handshake, the client provides the pre-shared key back to the server in a ClientHello message.  The message also contains session keys for resuming the session.
Marelas (prior art on the record) teaches a deduplication system using salt.  A user is assigned a unique system-wide marker referred to as a salt.  The salt is appended to data generated by the user and used to generate a hash of the user data and salt combination.  When the expiration period for a given salted user data elapses, the user data is deleted from the cloud.
None of the prior art of record cited above teaches all the combination of non-obvious features of claims 1 and 10 of the present invention: 
“sending a message to the server requesting the resumption of a secure communication session; receiving from the server a server identifier, a server nonce, and a salt; determining that the device has a shared key with the server based upon the server identifier; determining that the received salt is valid when the received salt is greater than or equal to a salt threshold T, and updating the value of salt threshold T to an incremented value of the salt; calculating a salted identifier based upon the shared key and the incremented value of the salt; sending the salted identifier to the server; and resuming the secure communication session with the server.” 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1, 3-6, 13 and 15-18 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438